Citation Nr: 1607338	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  14-15 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, and if so, whether service connection is warranted.
 
2.  Whether there was clear and unmistakable error (CUE) in a February 2004 rating decision that denied service connection for an acquired psychiatric disorder.

3.  Entitlement to compensation under the provision of 38 U.S.C.A. § 1151  for additional disability, to include depression, based on VA's alleged failure to refill prescribed medications and failure to properly maintain his CPAP machine.


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran served on active duty from July 1971 to August 1971. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The issue of entitlement to compensation under the provision of 38 U.S.C.A. § 1151 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2004 rating decision denied service connection for an acquired psychiatric disorder and a February 2006 rating decision denied service connection for posttraumatic stress disorder (PTSD), and the Veteran appealed both rating decisions to the Board.

2.  A March 2009 Board decision denied service connection for an acquired psychiatric disorder, to include PTSD, and such decision insofar as it denied service connection for an acquired psychiatric disorder, was affirmed by the Court of Appeals for Veterans Claims in 2011.     

3.  The March 2009 Board decision subsumed the prior rating decisions that denied service connection for an acquired psychiatric disorder. 

4.  Evidence received since the last final March 2009 Board decision does not a reasonable possibility of substantiating the service connection claim for an acquired psychiatric disorder.

	

CONCLUSIONS OF LAW

1.  The Board's March 2009 decision that denied the service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1104 (2015).  

2.  The February 2004 rating decision which was subsumed by the Board's March 2009 decision cannot be challenged on the basis of CUE.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.105, 20.1104 (2015); the Board lacks jurisdiction over the issue of whether there was CUE in the March 2009 decision as it relates to an acquired psychiatric disorder. 38 U.S.C.A. §§ 7105, 7111 (West 2002); 38 C.F.R. §§ 3.105(a), 20.202, 20.204, 20.1400, 20.1404 (2015).

3.  Evidence received since the March 2009 Board decision that is not new and material and the service connection claim for an acquired psychiatric disorder is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156, 20.1100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

 The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

II. VA's Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).   Moreover, as set forth in more detail below, the facts regarding the CUE claim are not in dispute and the Veteran's appeal must be dismissed as a matter of law.  Thus, the VCAA is not applicable in this case.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive); see also VAOPGCPREC 5- 2004 (holding that under 38 U.S.C. § 5103(a), VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

As to the petition to reopen the service connection claim for an acquired psychiatric disorder, VA provided the Veteran with a May 2013 notice letter that is generally compliant with the holding by the Court of Appeals for Veterans Claims in Kent v. Nicholson, 20 Vet. App. 1 (2006).  Although the RO does not refer to the most recent denial of service connection for an acquired psychiatric disorder, the basis of the denial remains the same - there is no evidence of aggravation of the pre-existing psychiatric disorder in service.  In addition, it is clear from the Veteran's statements that he has actual knowledge of the basis of the previous denials of service connection for an acquired psychiatric disorder.  

VA also made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that has been associated with the claims file includes service treatment records (STRs), service personnel records (SPRs), VA treatment records, private treatment records, records from Social Security Administration (SSA), and lay statements in support of the claim.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  The record is sufficiently developed for a determination at this time. Accordingly, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).


III.  CUE Claim

In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § § 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2015).  The claimant has one year from notification of the RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2015). 

There are two methods available to revisit final VA decisions: challenges based on CUE (see 38 U.S.C.A. §§ 5109A, 7111); and requests to reopen claims based on new and material evidence (see 38 U.S.C.A. § 5108).  Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).  

CUE is "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992). 

Under 38 C.F.R. § 3.105(a), a prior final decision can be reversed or amended where evidence establishes "clear and unmistakable error."  For CUE to exist: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14   (1992)). 

Unappealed decisions of the Board are final on the date stamped on the face of the decision, in the absence of clear and unmistakable error (CUE), and are not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 7104, 7111 (West 2014).  A Board decision under chapter 38 is subject to revision on the grounds of CUE.  If evidence establishes the error, the prior decision shall be reversed or revised.  38 U.S.C.A. § 5109A. 

When the Board affirms a decision of an RO, the RO determination "is subsumed by the final appellate decision" pursuant to 38 C.F.R. § 20.1104.  The effect of subsuming is that, as a matter of law, no claim of CUE can exist with respect to that RO decision.  See 38 C.F.R. § 20.1104; Dittrich v. West, 163 F.3d 1349   (Fed. Cir. 1998); Donovan v. West, 158 F. 3d 1377 (Fed. Cir. 1998); Chisem v. Gober, 10 Vet. App. 526, 528 (1997). 

Here, the Veteran asserts that a February 2004 rating decision which denied service connection for an acquired psychiatric disorder contains CUE.

A review of the procedural history in this case reflects that after the February 2004 rating decision denied service connection for an acquired psychiatric disorder, the Veteran appealed that decision to the Board.  In a December 2005 decision, the Board then denied the appeal.  Thereafter, the Veteran filed a timely appeal to the Court of Appeals for Veterans Claims (Court), which by a February 2007 Order vacated the Board's December 2005 decision.  In accordance with the terms of a Joint Motion for Remand, the Board then remanded that claim through the Appeals Management Center (AMC) in July 2007.

In the interim, the RO, in a February 2006 rating decision, denied service connection for PTSD and the Veteran also appealed this decision to the Board.  The Board then remanded the PTSD claim via the AMC in December 2006 for further development.  

Thereafter, in a March 2009 decision, the Board denied the service connection claim for an acquired psychiatric disorder, to include PTSD.  The Board found that the Veteran's psychiatric disorder existed prior to his service entry and did not increase in severity therein.  In addition, the Board found that that the Veteran had not been diagnosed with PTSD that meets the diagnostic requirements for VA benefits purposes set by regulation.  

The Veteran then filed a timely appeal of the March 2009 Board decision to the Court, which in January 2011, issued a Memorandum Decision affirming the Board's decision insofar as the decision denied service for an acquired psychiatric disorder, to include depression.  Judgment was entered in February 2011.  (The remaining issues, entitlement to service connection for PTSD and entitlement to a total rating based on individual unemployability, issues were abandoned).

On review, the Board finds that the February 2004 rating decision cannot be reversed or revised on the basis of CUE, inasmuch as that decision was subsumed by the Board's decision in March 2009.  See 38 C.F.R. § 20.1104 (2015).  See also Dittrich v. West, 163 F.3d 1349, 1353 (Fed. Cir. 1998) ("authorizing a regional office . . . to collaterally review [a decision of the Board] would violate 38 U.S.C. § 7104(b) and its principles of finality"); Donovan v. West, 158 F.3d 1377, 1382 (Fed. Cir. 1998) (to the same effect).  In addition, all final Board decisions are subject to revision on the basis of CUE except for decisions on issues that have been appealed to and decided by a court of competent jurisdiction, and decisions on issues that have been subsequently decided by a court of competent jurisdiction.  See 38 C.F.R. § 20.1400(b).  In Disabled American Veterans (DAV) v. Gober, 234 F.3d 682, 693 (Fed. Cir. 2000), the Federal Circuit reasoned that where the Court affirms a determination by the Board on a particular issue, the Board's decision is replaced by the decision of the Court on that issue and, thus, there is no longer a decision by the Board subject to revision.  See also May v. Nicholson, 19 Vet. App. 310 (2005).  Accordingly, the adjudication as to an acquired psychiatric disorder, laid out in RO's February 2004 rating decision, and in the Board's March 2009 decision, was replaced by the Court's 2011 decision and is not subject to revision.  Therefore, the Veteran's CUE motion must be dismissed.

The Board's analysis above is limited to the Veteran's claim of CUE in the February 2004 rating decision which denied service connection for an acquired psychiatric disorder, separate from PTSD.  The Veteran has not alleged CUE in the February 2006 rating decision that denied service connection for PTSD alone; however, the Board notes that the February 2006 rating decision was also subsumed by the March 2009 Board decision and therefore cannot be challenged on the basis of CUE.  Moreover, the Veteran has not filed a motion for review of the Board's March 2009 decision as it relates to PTSD on the basis of CUE, in accordance with governing regulations.  See 38 C.F.R. § 20.1404 (2015).  


IV.  Petition to Reopen

As indicated, rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

Moreover, if the Board issues a decision on appeal, confirming the RO's decision, then the Board's decision subsumes the RO's decision.  38 C.F.R. § 20.1104 (2015). Moreover, if the Board's decision is not timely appealed, then it, too, is final and binding based on the evidence then of record.  38 C.F.R. § 20.1100. 
VA may reopen and review a claim if new and material evidence is submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In 2011, the Veteran sought to reopen his previously denied service connection claim for an acquired psychiatric disorder, and this appeal ensued.  

As outlined above, the March 2009 Board decision subsumed the February 2004 rating decision that denied service connection for an acquired psychiatric disorder.  The Board finds that the March 2009 Board decision is the last final decision pertinent to the petition to reopen on appeal here.  Although the RO denied service connection for another psychiatric disorder, an adjustment disorder, in a December 2009 rating decision, such adjudication appears to be limited to that specific diagnosis, and not to the Veteran's claimed depression.  

When the Board adjudicated its March 2009 decision, the claims file contained the Veteran's STRs, SPRs, post-service VA and private medical evidence, SSA records, and various lay statements.  Based on this evidence, the Board found that the Veteran's psychiatric disorder clearly and unmistakably existed prior to his service entry and did not increase in severity therein.  Accordingly, in the instant appeal, the evidence received since the last final decision must not only be new, but also material to the claim in that it must relate to the unestablished element of aggravation of the pre-existing psychiatric disorder.

On review of all evidence, the Board finds that new and material evidence has not been received to reopen the service connection claim for an acquired psychiatric disorder.  The evidence received since the last final denial includes additional VA medical evidence, private medical evidence, SSA records, medical treatise articles, and lay statements.  The Board observes that a large portion of the VA medical evidence added to the claims file since the last final decision are merely copies of VA records reflecting medical/psychiatric treatment the Veteran received in 2004 and 2008 and these records are duplicative of evidence already considered.  The remaining VA medical records are not material as they either do not pertain to the instant claim or reflect continued VA medical/psychiatric treatment received in 2012 and 2013, forward.  Significantly, the new VA medical evidence does not speak to aggravation of the pre-existing psychiatric disorder during service and is therefore not material.

The Board also considered the Veteran's private medical records, his SSA records, his STRs, and SPRs added to the claims file since the last final decision.  These records include portions of his STRs and SPRs; November 1996 Correspondence from Sandy Counseling Center; a December 2000 Psychological Survey provided by Dr. Turek; April 2001 correspondence from the State of Utah, Division of Disability Determination Services for Social Security; a September 2003 statement from Dr. Turek; and September 2005 and March 2007 statements authored by Dr. Melling who is associated with Beaver/Milford Medical Clinics.  Notably, all of these identified records are merely duplicative of evidence already considered in the last final decision and are therefore not considered new.  

The Veteran's statements received since the last final decision also do not support the reopening of the claim.  In his statements received by VA since the last final decision, he reiterates his general assertion that he is entitled to service connection for an acquired psychiatric disorder and those statements are redundant and cumulative of his statements previously considered in the last final decision; thus not new.  Of particular note is a May 2013 statement provided by the Veteran in which he stated that he still suffers from persistent and recurrent bouts of depression and feels that this statement alone is new and material evidence sufficient to reopen the claim.  However, while the Veteran is certainly competent to report his current psychiatric symptoms, the fact that he has been receiving psychiatric treatment post-service has already been established and is not new.  Accordingly, the Board concludes that the Veteran's statements received subsequent to the last final decision do not rise to the level of new and material evidence because they do not relate to an unestablished element of aggravation of the pre-existing acquired psychiatric disorder and do not raise a reasonable possibility of substantiating the claim.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  

Further, any remaining lay statements received since the last final decision that pertain to claims other than the instant one are considered new, but are clearly not material to this claim.  

The Board also considered general medical articles regarding a relationship between sleep apnea and psychiatric disorders, which were received since the last final decision.  Although these articles are considered new, they are not material in that they do not pertain to the petition to reopen the psychiatric claim, but rather pertain to his sleep apnea claim, not on appeal here.  Indeed, service connection is not currently in effect for sleep apnea therefore any evidence suggesting that the Veteran's current psychiatric disorder is related to sleep apnea is not material to petition to reopen.

In summary, the Board finds that the evidence received since the last final decision does not provide any basis for reopening the claim.  The Board concludes that the additional evidence is either cumulative or redundant of evidence already considered in that earlier decision, and the new evidence does not relate to the unestablished element necessary to substantiate the claim and do not raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Under these circumstances, the requirements to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, are not met and the petition to reopen must be denied.

ORDER

The request to revise the February 2004 rating decision on the basis of CUE, for failure to grant service connection for an acquired psychiatric disorder, is dismissed.

New and material evidence has not been received to reopen the service connection claim for an acquired psychiatric disorder, to include depression; the petition to reopen is denied.

REMAND

The Veteran also asserts that he is entitled to compensation under the provision of 38 U.S.C.A. § 1151 for additional disability, claimed as due to (a) VA's (Salt Lake City VA Medical Center) failure to properly diagnose and treat depression, hypertension, and high cholesterol, (b) VA's failure to refill prescribed medications, and (c) VA's failure to properly maintain his CPAP machine causing loss of sleep and increased depression.  See an April 2013 Veteran statement; May 2013 VA Salt Lake City Records Request and associated records; and additional statements from the Veteran dated in May 2013, April 2014, August 2014, and September 2014. 
  
The Board acknowledges the Veteran's general assertion of VA's alleged failures; however, he has not provided VA with any specific information and/or evidence to allow the Board to effectively analyze the merits of the claim.  In other words, while the Veteran provides blanket statements regarding VA's alleged failures, he does not point to any specific evidence in support of his claim.  

The Board acknowledges the RO's attempt to secure additional information from the Veteran but finds that he should be given an additional opportunity to provide more details regarding his 1151 allegations.  In addition, he should then be afforded a VA examination to address his § 1151 contentions and the requirements for establishing entitlement to compensation pursuant to 38 U.S.C.A. § 1151.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide more detailed information regarding his § 1151 claim.  

Specifically, ask him to:  

(a).  Identify the prescribed medications not refilled by VA, and the exact dates of alleged failure.

(b).  Provide the exact date(s) of alleged failure of VA to properly maintain his CPAP machine. 

(c).  Identify which conditions he feels were untimely diagnosed and/or improperly treated, and for each claimed condition, provide the approximate dates of such these alleged failures.  

The RO should then obtain any outstanding evidence identified by the Veteran for inclusion in the claims file.

2.  Then, provide the Veteran with a VA examination in conjunction with his § 1151 claim for additional disability, to include depression.  The claims file, to include a copy of this remand, must be made available to and reviewed by the examiner.

Although the examiner's complete review of the claims file is imperative, attention is called to the following:

*An August 2004 MH Social Work Note reflecting a chief complaint of medication management.  It was noted that the Veteran had not been seen in the clinic since November 2005.  He brought with him a worn bottle of Wellbutrin with some tablets remaining.  He reported that "without these meds I would be dead."

* An October 2006 VA CPAP Titration Summary report reflecting that the Veteran had severe OSA and had not been seen in follow-up.  It further noted that per the contract with VA, the Veteran will follow-up with his VA medical provider to start CPAP and monitor treatment.  

* An April 2010 VA medical record showing that the Veteran was issued a new CPAP machine and humidifier from the Home Oxygen stock to replace worn-out equipment.

* An April 2013 statement in which the Veteran stated that if a person's CPAP machine does not function appropriately it could result in placing that person's health in danger.  He stated that his prescribed VA medications have not been filled in months forcing him to seek private facilities to have them filled.  

* May 2013 correspondence in which the Veteran asserts that failure to have his CPAP machine maintained by VA has caused a lack of sleep and increased depression, accompanied by references to internet medical treatise articles linking OSA to depression.

*April 2014 statement from the Veteran in which he stated that, as of April 2014, he is no longer receiving any medication or maintenance for his CPAP machine.

*August 2014 statement in which the Veteran stated that VA failed to timely diagnose and properly treat a condition which allows for continual or a natural progress of a disease or injury.  Medications in question are for hypertension, high cholesterol, depression, and CPAP machine.  He also stated that he had not been forwarded any of his medications since 2013.

*An August 2014 letter from Med-Care Diabetic and Medical Supplies informing the Veteran that it had provided him with a new state-of-the-art CPAP machine, humidifier, and accessories.

*September 2014 statement in which the Veteran indicated that the medical records show that he was forced to go to a private physician at his own expense and that he has not received treatment for his depression since 2012.  

THEN, the examiner is asked to:

(a).  Provide an opinion as to whether the VAMC failed to properly diagnose and/or treat any of the Veteran's claimed conditions, to include depression, hypertension, high cholesterol, and any other claimed condition.  

(b).  Provide an opinion as to whether the VAMC failed to refill any of his prescribed medications.

(c).  Provide an opinion as to whether the VAMC failed to properly maintain the Veteran's CPAP machine.  

(d).  If the examiner determines that the VAMC did in fact fail to do any of the above allegations, provide an opinion as to whether EACH such failure caused additional disability AND was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or the result of an event not reasonably foreseeable.
The examiner should provide a complete rationale for any opinion or conclusion; any opinion should be supported by reference to specific medical records on file.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

After the requested opinions have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand. If the reports are deficient in any manner, they should be returned to the examiner(s) for corrective action.
 
3.  Finally, readjudicate the 1151 claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


